        Case 1:04-cr-01110-DLC Document 745
                                        744 Filed 01/21/21 Page 1 of 2




                                        January 21, 2021

By ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:   United States v. Rudaj et al., 04-cr-1110-DLC (S.D.N.Y.)
      Ivezaj v. United States, 20-cv-4889-DLC (S.D.N.Y.)
      Rudaj v. United States, 11-cv-1782-DLC (S.D.N.Y.)
      Dedaj v. United States, 11-cv-1510-DLC (S.D.N.Y.)
      Colotti v. United States, 11-cv-1402-DLC (S.D.N.Y.)
      DiPietro v. United States, 11-cv-1556-DLC (S.D.N.Y.)

Dear Judge Cote:

      We respectfully submit this letter on behalf of Prenka Ivezaj, Alex Rudaj,
Nikola Dedaj, Nardino Colotti, and Angelo DiPietro (the “Petitioners”). As with the
opening memorandum of law, the Petitioners intend to submit a joint reply brief,
rather than five separate replies. In light of the substantial nature of the issues and
the number of parties, Petitioners request permission to file a joint reply brief in
excess of the Court’s 10-page limit. We anticipate a brief of approximately 20 pages.
The Government does not object to this request to file a joint oversized reply.

      Thank you for your consideration.

                                        Respectfully submitted,

                                              /s/
                                        Eunice C. Lee
                                        Counsel for Nardino Colotti

cc (via ECF):

Granted.
Dated: January 21, 2021
       Case 1:04-cr-01110-DLC Document 745
                                       744 Filed 01/21/21 Page 2 of 2




Andrew Jones
Lara Pomerantz
Jonathan Rebold
United States Attorney’s Office

David Patton
Counsel for Alex Rudaj

Edward S. Zas
Counsel for Nikola Dedaj

Anthony DiPietro
Counsel for Angelo DiPietro

Michael Schachter
Ravi Chanderraj
Counsel for Prenka Ivezaj
